BURKE, Justice,
dissenting in part.
I concur in all parts of the court’s opinion except the decision, set forth in part III, to remand an issue not included in Dahlby’s statement of points on appeal. While we are authorized to relax the requirements of Appellate Rule 210(e), when strict adherence to the rule will work surprise or injustice,1 I see no reason to do so in the case at bar. Thus, I would affirm the trial court’s judgment in all respects.

. Appellate Rule 521 provides: "These rules are designed to facilitate business and advance justice. They may be relaxed or dispensed with by the appellate courts where a strict adherence to them will work surprise or injustice.”